                         Case 5:19-cv-03445-LHK Document 13 Filed 09/18/19 Page 1 of 8



            1      COOLEY LLP
                   MICHAEL G. RHODES (116127)
            2      (rhodesmg@cooley.com)
                   101 California Street
            3      5th Floor
                   San Francisco, CA 94111-5800
            4      Telephone: (415) 693-2000

            5
                   MARK F. LAMBERT (197410)
            6      (mlambert@cooley.com)
                   BRANDON V. STRACENER (314032)
            7      (bstracener@cooley.com)
                   3175 Hanover Street
            8      Palo Alto, CA 94304
                   Telephone: (650) 843-5200
            9      Facsimile: (650) 849-7400

          10       Attorneys for Plaintiff
                   MAGIC LEAP, INC.
          11

          12                                        UNITED STATES DISTRICT COURT

          13                                       NORTHERN DISTRICT OF CALIFORNIA

          14
                   MAGIC LEAP, INC.,                                   Case No. 5:19-cv-03445-LHK
          15
                                      Plaintiff,                       SEPARATE CASE MANAGEMENT
          16                                                           STATEMENT BY MAGIC LEAP, INC.
                          v.
          17                                                           Date:        September 25, 2019
                   CHI XU, an individual; HANGZHOU TAIRUO              Time:        09:00 a.m.
          18       TECHNOLOGY CO., LTD., d/b/a NREAL,                  Place:       San Jose Courthouse,
                                                                                    Courtroom 8 – 4th Floor
          19                          Defendants.                      Judge:       Honorable Lucy H. Koh

          20

          21              Magic Leap, Inc. (“Magic Leap” or “Plaintiff”) files this Separate Case Management Statement

          22       (“CMS”) under Civil Local Rule 16-9, the Standing Order for all Judges of the Northern District of

          23       California dated November 1, 2018, and the Clerk’s Notice setting the case management conference

          24       in the above-captioned action (the “Action”). Despite reasonable efforts, Magic Leap has been unable

          25       to obtain the cooperation of Defendants Chi Xu or Hangzhou Tairuo Technology Co., Ltd., d/b/a Nreal

          26       (“Nreal”) in time to file a joint statement. See Civil L.R. 16-9(a); see Stracener Decl. in Supp. of

          27       Separate Case Management Statement ¶¶ 3-15. Magic Leap sets forth its statement below.

          28
  COOLEY LLP                                                                 SEPARATE CASE MANAGEMENT STATEMENT BY
ATTORNEYS AT LAW
                                                                  1.                                 MAGIC LEAP, INC.
                                                                                          CASE NO. 5:19-CV-03445-LHK
                         Case 5:19-cv-03445-LHK Document 13 Filed 09/18/19 Page 2 of 8



            1             1.      Jurisdiction and Service

            2             The Court has federal subject matter jurisdiction in this Action under 28 U.S.C. § 1332 because

            3      there is complete diversity of citizenship among the parties and the amount in controversy exceeds

            4      $75,000.

            5             There are no issues regarding personal jurisdiction or venue. Venue is proper in this judicial

            6      district because Defendant Chi Xu’s contractual obligations and legal duties, and breaches thereof,

            7      giving rise to the Action occurred within this judicial district. In addition, a substantial part of the

            8      events giving rise to the claims alleged in this Action occurred in this judicial district. And under the

            9      Proprietary Information and Inventions Agreement (“PIIA”) Mr. Xu executed in connection with his

          10       employment at Magic Leap, he expressly consented to personal jurisdiction and venue in this Court

          11       for any lawsuit relating to that agreement. Venue thus lies in the U.S. District Court for the Northern

          12       District of California under 28 U.S.C. § 1391(b), (c).

          13              Neither Defendant has been served yet. As explained in the declaration filed in support of this

          14       CMS (“Stracener Decl.”), Magic Leap has actively pursued several means to initiate service and to

          15       establish communications with Defendants Chi Xu and Nreal. Nreal has rejected “for personal

          16       reasons” a letter addressed to Chi Xu at its office in China, enclosing the Summons and Complaint

          17       and asking for contact information of counsel. Stracener Decl. ¶ 3 & Ex. B. Private investigators have

          18       attempted to locate Xu at addresses of record in the United States. Id. ¶ 4. Magic Leap, through

          19       counsel, has attempted to obtain contact information for Defendants’ counsel and separately sent

          20       waiver-of-service packets to email addresses for both Defendants. Id. ¶¶ 5-8. Magic Leap reasonably

          21       believes that these materials reached Defendants through this email address because Nreal personnel

          22       respond to inquiries through that email address when the topic is not litigation. Id. ¶¶ 7-8, 12, & Ex.

          23       N.    Magic Leap, through counsel, also has transmitted waiver-of-service packets through

          24       communications to active social media accounts of Xu and Nreal present in advertising for Nreal and

          25       Xu on other websites promoting events at which Xu or Nreal have appeared or will appear. See id.

          26       ¶¶ 9-11. Magic Leap has also initiated service of process under the Hague Convention but has already

          27       experienced delay and does not expect service to be completed in a reasonable amount of time. Id.

          28       ¶ 13. Magic Leap has been informed by its agents assisting with Hague Convention service that under
  COOLEY LLP                                                                     SEPARATE CASE MANAGEMENT STATEMENT BY
ATTORNEYS AT LAW
                                                                      2.                                 MAGIC LEAP, INC.
                                                                                              CASE NO. 5:19-CV-03445-LHK
                         Case 5:19-cv-03445-LHK Document 13 Filed 09/18/19 Page 3 of 8



            1      present diplomatic conditions, service in the People’s Republic of China cannot be expected in under

            2      a year, if ever. Id.

            3              Two days ago, on September 16, 2019, counsel for Defendants Xu and Nreal contacted counsel

            4      for Magic Leap. Id. ¶ 14. Counsel for defendants proposed waiving service; counsel for Magic Leap

            5      sent waiver-of-service packets to counsel for defendants on September 17, 2019. Id. ¶ 15. Defendants

            6      did not return signed waivers of service before Magic Leap’s deadline to file this CMS. Id. The

            7      parties continue to discuss means of waiving or effecting service. Id.

            8              If Defendants do not return a waiver of the service of summons or agree to some means to

            9      accept service by October 1, 2019, Magic Leap intends to file a motion for authorization of electronic

          10       service of process under Federal Rule of Civil Procedure 4(f)(3). Magic Leap proposes that a deadline

          11       for service should be a reasonable amount of time after October 1 to permit the parties to resolve any

          12       service concerns or, in the alternative, to permit Magic Leap time to effect electronic service of process

          13       as authorized by this Court.

          14               2.      Facts

          15               This controversy involves the confidential and proprietary information of Magic Leap, as

          16       defined at Complaint paragraph 11 (ECF No. 1) (“Confidential Information”), in the field of wearable

          17       spatial computing glasses and other related technology, which includes augmented, virtual, and hybrid

          18       (or mixed) reality technology. Defendant Chi Xu, as an employee of Magic Leap, signed a PIIA with

          19       Magic Leap promising not to improperly use or disclose any of Magic Leap’s Confidential Information

          20       during or after his employment.

          21               Magic Leap asserts that Xu breached the PIIA by using and disclosing Magic Leap’s

          22       Confidential Information without authorization in starting Defendant company Nreal as a business

          23       and in creating and promoting Nreal and Nreal Light products. Magic Leap additionally claims that

          24       Nreal, on its own behalf or through its agents, knew of Xu’s PIIA and his obligations but undertook

          25       intentional actions to induce Xu to breach the PIIA, or to otherwise disrupt Xu’s performance of his

          26       obligations. Magic Leap further contends that both Defendants engaged in constructive fraud

          27       against Magi Leap. Finally, Magic Leap claims it is entitled to compensatory damages, punitive

          28       damages for Nreal’s interference with contract and both Defendants’ constructive fraud, injunctive
  COOLEY LLP                                                                     SEPARATE CASE MANAGEMENT STATEMENT BY
ATTORNEYS AT LAW
                                                                     3.                                  MAGIC LEAP, INC.
                                                                                              CASE NO. 5:19-CV-03445-LHK
                         Case 5:19-cv-03445-LHK Document 13 Filed 09/18/19 Page 4 of 8



            1      relief, and other legal and equitable relief.

            2              Magic Leap is aware of Nreal’s public statement that Magic Leap’s accusations are false, but

            3      Magic Leap has not yet discussed with Defendants or their counsel their view of the facts here.

            4              3.      Legal Issues

            5              The principal legal issues include:

            6              (a)     Whether Xu breached the PIIA.

            7              (b)     Whether Xu’s breach of the PIIA harmed Magic Leap.

            8              (c)     Whether Nreal, on its own behalf or through agents, knew of Xu’s PIIA with Magic

            9                      Leap and Xu’s obligations to Magic Leap under the PIIA.

          10               (d)     Whether Nreal engaged in conduct intended to disrupt Xu’s performance under the

          11                       PIIA.

          12               (e)     Whether, as a result of Nreal’s conduct, including conduct of its agents, Xu breached

          13                       the PIIA.

          14               (f)     Whether Nreal’s conduct, including the conduct of its agents, harmed Magic Leap by

          15                       Xu’s breach of the PIIA.

          16               (g)     Whether Nreal’s conduct intended to disrupt performance under the PIIA warrants

          17                       punitive damages under California Civil Code section 3294.

          18               (h)     Whether either Defendant or both Defendants engaged in constructive fraud upon

          19                       Magic Leap, and whether such conduct warrants punitive damages under California

          20                       Civil Code section 3294.

          21               4.      Motions

          22               As stated above, if Defendants do not return a waiver of the service of summons or agree to

          23       some means to accept service by October 1, 2019, Magic Leap intends to file a motion for

          24       authorization of electronic service of process under Federal Rule of Civil Procedure 4(f)(3).

          25               5.      Amendment of Pleadings

          26               Magic Leap proposes that the deadline to seek leave to add new parties or to file any other

          27       pleading amendments should be a date five months before trial.

          28
  COOLEY LLP                                                                   SEPARATE CASE MANAGEMENT STATEMENT BY
ATTORNEYS AT LAW
                                                                    4.                                 MAGIC LEAP, INC.
                                                                                            CASE NO. 5:19-CV-03445-LHK
                         Case 5:19-cv-03445-LHK Document 13 Filed 09/18/19 Page 5 of 8



            1             6.      Evidence Preservation

            2             Magic Leap has reviewed the Guidelines Relating to the Discovery of Electronically Stored

            3      Information (“ESI Guidelines”). Magic Leap also has sought to inform Defendants about their

            4      preservation obligations in multiple communications. See Stracener Decl. ¶¶ 3, 7 & Exs. A, D.

            5             7.      Disclosures

            6             Magic Leap intends to exchange initial disclosures with Defendants in compliance with the

            7      timing requirements set forth in Fed. R. Civ. P. 26.

            8             8.      Discovery

            9                     (a)     Discovery Taken To Date

          10              Given Magic Leap’s inability to obtain a response from Defendants or counsel for Defendants

          11       until September 16, 2019, no discovery has been taken to date.

          12                      (b)     Scope of Discovery

          13              The scope of discovery includes all nonprivileged matters relevant to the claims, counterclaims

          14       (if any), and defenses (if any) in this action, including but not limited to the PIIA; Xu’s breach of the

          15       PIIA; Xu’s access to and acquiring Confidential Information of Magic Leap; Xu’s distribution of any

          16       Confidential Information to third parties; Xu’s use of Confidential Information outside of the scope of

          17       his work duties at Magic Leap, including in starting Nreal and creating and promoting Nreal and Nreal

          18       Light products; Nreal’s knowledge of Xu’s PIIA and his obligations under the PIIA; Nreal’s conduct,

          19       including the actions and conduct of its agents, to induce Xu to breach the PIIA or to otherwise disrupt

          20       the PIIA; and both legal and equitable remedies.

          21                      (c)     Proposed Limitations on or Modifications of Discovery

          22              Magic Leap will discuss any limitations on or modifications of the discovery rules with

          23       Defendants in accordance with Fed. R. Civ. P. 26 when Magic Leap can engage in such discussions

          24       with Defendants.

          25                      (d)     Discovery of ESI

          26              Magic Leap intends to negotiate an agreement with Defendants governing discovery of

          27       electronically stored information.

          28                      (e)     Protective Order
  COOLEY LLP                                                                    SEPARATE CASE MANAGEMENT STATEMENT BY
ATTORNEYS AT LAW
                                                                    5.                                  MAGIC LEAP, INC.
                                                                                             CASE NO. 5:19-CV-03445-LHK
                         Case 5:19-cv-03445-LHK Document 13 Filed 09/18/19 Page 6 of 8



            1             Magic Leap intends to negotiate a proposed protective order to govern treatment of confidential

            2      information in the Action, based on the forms provided by the Court.

            3             9.      Class Actions

            4             Not applicable.

            5             10.     Related Cases

            6             Not applicable.

            7             11.     Relief

            8             Magic Leap seeks an order awarding:

            9             (a)     Compensatory damages;

          10              (b)     Disgorgement of any proceeds obtained by wrongful act;

          11              (c)     Constructive trust;

          12              (d)     An accounting;

          13              (e)     Interest to the extent permitted by law;

          14              (f)     An award of exemplary and punitive damages;

          15              (g)     Injunctive relief; and

          16              (h)     Such other and further relied as the Court may deem proper.

          17              12.     Settlement and ADR

          18              Magic Leap filed its ADR Certification on September 4, 2019. ECF No. 12. As noted there,

          19       counsel for Magic Leap could not certify discussion of the selection of an ADR process with counsel

          20       for other parties to the case because the other parties had not responded to communications from Magic

          21       Leap. Magic Leap will meet and confer with Defendants about ADR processes when Magic Leap can

          22       engage with such discussions with Defendants.

          23              13.     Consent to Magistrate Judge for All Purposes

          24              Magic Leap does not consent to have a magistrate judge conduct all further proceedings

          25       including trial and entry of judgment. ECF No. 8.

          26              14.     Other References

          27              Based on information currently available, Magic Leap does not believe this case is suitable for

          28       reference to binding arbitration, a special master, or the Judicial Panel on Multidistrict Litigation.
  COOLEY LLP                                                                     SEPARATE CASE MANAGEMENT STATEMENT BY
ATTORNEYS AT LAW
                                                                     6.                                  MAGIC LEAP, INC.
                                                                                              CASE NO. 5:19-CV-03445-LHK
                         Case 5:19-cv-03445-LHK Document 13 Filed 09/18/19 Page 7 of 8



            1             15.     Narrowing of Issues

            2             Not applicable at this time.

            3             16.     Expedited Trial Procedure

            4             Magic Leap submits that this action is not amenable to the Expedited Trial Procedure of

            5      General Order No. 64 Attachment A. Magic Leap will meet and confer with Nreal about the Expedited

            6      Trial Procedure when Magic Leap can engage in such discussions with Defendants.

            7             17.     Scheduling

            8             Magic Leap submits that the lack of response from Defendants and lack of service on

            9      Defendants as of this filing make proposed scheduling premature. Magic Leap proposes a further Case

          10       Management Conference to be scheduled within two weeks of completion of service on the

          11       Defendants, and that the parties will propose a schedule in a Joint Case Management Conference

          12       Statement to be filed in anticipation of the conference.

          13              18.     Trial

          14              Magic Leap estimates trial length at seven court days excluding jury selection. Magic Leap

          15       demands a jury trial.

          16              19.     Disclosure of Non-party Interested Entities or Persons

          17              Magic Leap will file its Certification of Interested Parties or Persons Under Civil L.R. 3-15

          18       before appearance at the Case Management Conference.

          19              20.     Professional Conduct

          20              All attorneys of record for Magic Leap have reviewed the Guidelines for Professional Conduct

          21       for the Northern District of California.

          22              21.     Other

          23              Magic Leap has no suggestions for this topic at this time.

          24

          25

          26

          27

          28
  COOLEY LLP                                                                  SEPARATE CASE MANAGEMENT STATEMENT BY
ATTORNEYS AT LAW
                                                                    7.                                MAGIC LEAP, INC.
                                                                                           CASE NO. 5:19-CV-03445-LHK
                          Case 5:19-cv-03445-LHK Document 13 Filed 09/18/19 Page 8 of 8



            1      Dated:       September 18, 2019       COOLEY LLP
                                                         MICHAEL G. RHODES (116127)
            2                                            MARK F. LAMBERT (197410)
                                                         BRANDON V. STRACENER (314032)
            3

            4
                                                             /s/ Michael G. Rhodes
            5                                            Michael G. Rhodes (116127)
                                                         Attorneys for Plaintiff
            6                                            MAGIC LEAP, INC.
            7

            8      211226943


            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                        SEPARATE CASE MANAGEMENT STATEMENT BY
ATTORNEYS AT LAW
                                                          8.                                MAGIC LEAP, INC.
                                                                                 CASE NO. 5:19-CV-03445-LHK
